                          1 COOPER, WHITE & COOPER LLP
                            PETER C. CALIFANO (SBN 129043)
                          2   pcalifano@cwclaw.com
                            201 California Street, 17th Floor
                          3 San Francisco, California 94111
                            Telephone:     415.433.1900
                          4 Facsimile:     415.433.5530

                        5 RAY QUINNEY & NEBEKER P.C.
                          Michael R. Johnson (UT Bar No. 7070)
                        6 mjohnson@rqn.com
                          Pro Hac Vice Application to be Submitted
                        7 36 South State Street, Suite 1400
                          Salt Lake City, Utah 84111
                        8 Telephone: 801.532.1500
                          Facsimile: 801.532.7543
                        9
                          Attorneys for Attorneys for RABO
                       10 AGRIFINANCE LLC, as Assignee of the Rights
                          and Claims of RABOBANK, N.A.
                       11

                       12                           UNITED STATES BANKRUPTCY COURT
                       13                           NORTHERN DISTRICT OF CALIFORNIA
                       14

                       15 In re                                          CASE NO. 15-10150-CN

                       16 DEERFIELD RANCH WINERY, LLC,                   Chapter 11

                       17                 Reorganized Debtor.            NOTICE OF HEARING ON RABO'S
                                                                         MOTION TO APPOINT VITO MITRIA OF
                       18                                                BEACON MANAGEMENT ADVISORS AS
                                                                         PLAN ADMINISTRATOR
                       19
                                                                         Date: December 18, 2020
                       20                                                Time: 11:00 a.m.
                                                                         Place: Via Court Call or Zoom Videoconference
                       21                                                Judge: Honorable Charles Novack

                       22

                       23

                       24          TO ALL PARTIES IN INTEREST:
                       25          PLEASE TAKE NOTICE that on November 25, 2020, attorneys for Rabo AgriFinance
                       26 LLC (“Rabo”), as assignee of the rights and claims of Rabobank, N.A., a secured creditor of

                       27 Deerfield Ranch Winery, LLC, the Reorganized Chapter 11 Debtor (the “Debtor”) in the above-

                       28 entitled Chapter 11 case, filed a Motion to appoint Vito Mitria of Beacon Management Advisors
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                         Doc# 257     Filed: 11/25/20    Entered: 11/25/20 13:12:55      Page 1 of
                                                                   3
                          1 as Plan Administrator with the United States Bankruptcy Court for the Northern District of

                          2 California (the "Bankruptcy Court").

                          3          PLEASE TAKE FURTHER NOTICE that the Bankruptcy Court shall conduct a hearing

                          4 on the Motion on December 18, 2020, at 11:00 a.m., either via Court Call or Zoom

                          5 Videoconference.

                          6          PLEASE TAKE FURTHER NOTICE that due to the shelter in place requirements caused

                          7 by the COVID-19 pandemic, all Bankruptcy Court locations in this District are closed and

                          8 therefore all appearances will be by telephone, or, in the Court's sole discretion, by video

                          9 conference.
                       10            PLEASE TAKE FURTHER NOTICE that "all interested parties should consult the

                       11 Bankruptcy Court's website at www.canb.uscourts.gov for information about court

                       12 operations during the COVID-19 pandemic. The Bankruptcy Court's website provides

                       13 information regarding how to arrange a telephonic or video appearance. If you have any

                       14 questions regarding how to appear at a court hearing, you may contact the Bankruptcy

                       15 Court by calling 888.821.7606 or by using the Live Chat feature on the Bankruptcy Court's

                       16 website".

                       17            PLEASE TAKE FURTHER NOTICE that additional information about how to file

                       18 documents and/or appear by phone or video are provided at the Court's website:

                       19 https://www.canb.uscourts.gov/content/page/court-operations-during-covid-19-outbreak and are

                       20 contained and further described in the Court's Fourth Amended General Order 38:

                       21 https://www.canb.uscourts.gov/sites/default/files/general-orders/FourthAmendedGO38_1.pdf.

                       22            PLEASE TAKE FURTHER NOTICE that objections, if any, to the Motion must be in

                       23 writing, setting forth each and every basis for objection. Pursuant to Bankruptcy Local Rule 9014-

                       24 1 (a) (2), such objections must be filed with the Bankruptcy Court no less than seven (7) days

                       25 before the actual scheduled hearing date and served on Rabo's attorneys at the following

                       26 addresses:

                       27 / / /

                       28 / / /
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                            Doc# 257      Filed: 11/25/20    Entered:
                                                                              2       11/25/20 13:12:55        Page 2 of
                                                                       3
                          1 Peter C. Califano, Esq.                            Michael R. Johnson, Esq.
                            Cooper, White & Cooper LLP                         Ray Quinney & Nebeker P.C.
                          2 201 California Street, 17th Floor                  36 South State Street, Suite 1400
                            San Francisco, California 94111                    Salt Lake City, Utah 84111
                          3
                            Email: pcalifano@cwclaw.com                        Email: mjohnson@rqn.com
                          4

                          5                PLEASE TAKE FURTHER NOTICE that this Motion is based upon this Notice of

                          6 Hearing on Motion, Rabo's Motion to Appoint Vito Mitria of Beacon Management Advisors as

                          7 Plan Administrator, Memorandum of Points and Authorities in Support of Rabo's Motion to

                          8 Appoint Vito Mitria of Beacon Management Advisors as Plan Administrator, Declaration of Vito

                          9 Mitria in Support of Rabo's Motion to Appoint Vito Mitria of Beacon Management Advisors as
                       10 Plan Administrator, and Declaration of Matt Owings in Support of Rabo's Motion to Appoint Vito

                       11 Mitria of Beacon Management Advisors as Plan Administrator, together will all other papers,

                       12 pleadings, and records on file in this bankruptcy case.

                       13

                       14 DATED: November 25, 2020                      COOPER, WHITE & COOPER LLP

                       15

                       16
                                                                        By:          s/s Peter C. Califano
                       17                                                     Peter C. Califano
                                                                              Attorneys for Attorneys for RABO
                       18                                                     AGRIFINANCE LLC, as Assignee of the Rights
                                                                              and Claims of RABOBANK, N.A.
                       19
                               1338300.1
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                                 Doc# 257   Filed: 11/25/20   Entered:
                                                                               3       11/25/20 13:12:55      Page 3 of
                                                                         3
